Citation Nr: 1212098	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Lorenzo Di Salvo. Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975 and September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the Veteran's claim of entitlement to service connection for a right knee disability.  In January 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in January 2009.

While the Veteran did request a video conference hearing on his January 2009 VA Form 9, in a subsequent communication received from his attorney in April 2011, he cancelled his hearing without requesting that it be rescheduled or providing good cause.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

To establish jurisdiction over the issue of entitlement to service connection for a right knee disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for a right knee disability.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for a right knee disability in November 1982 on the basis that the evidence did not show that a chronic right knee disability was incurred in service; the Veteran was properly informed of the adverse decision.

2.  Evidence submitted subsequent to the Board's November 1982 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  The Veteran's currently diagnosed right knee disability is the result of his active duty service.


CONCLUSIONS OF LAW

1.  The Board's November 1982 decision denying the Veteran's claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen and claim for service connection, this application and claim are being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to this application to reopen or claim for service connection is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. New and Material Evidence

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran previously sought service connection for a right knee disability.  He filed his original claim of entitlement to service connection for a right knee disability in February 1981.  His claim was denied in an October 1981 rating decision.  The Veteran appealed this denial to the Board.  A November 1982 Board decision denied the Veteran's claim, finding essentially that the evidence did not show that the Veteran's right knee disability was related to his military service.  At the time of the Board's June 2002 denial, statements and hearing testimony from the Veteran, service treatment records, VA treatment records, and a February 1995 VA examination report were considered.  The June 2002 Board decision is the last final denial of this claim.

The new evidence submitted since the November 1982 Board denial consists of additional statements and hearing testimony from the Veteran and his friends and family, private treatment records, and a July 2010 VA examination.

Significantly, the Veteran submitted a examination report from a private physician, Dr. D. B. B., dated in September 2009.  Dr. D. B. B.'s letter links the Veteran's current right knee disability to his in-service right knee injury.  This letter was not a part of the record at the time of the November 1982 Board decision.  As such, this evidence qualifies as new.  Further, the nexus opinion, linking the Veteran's right knee disability to service, relates to unestablished facts necessary to substantiate the claim.  Thus, the Board concludes that the September 2009 examination report from Dr. D. B. B. satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.

B. Service Connection 

The Veteran alleges that he currently suffers from a right knee disability that is the result of an in-service right knee injury.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record reflects that the Veteran has been diagnosed with a right knee disability.  Specifically, a July 2010 VA examiner diagnosed the Veteran with right knee instability with degenerative osteoarthritis.  Additionally, private treatment records show treatment and diagnoses related to the right knee.  As such, the first element of Hickson is met.

A review of the service treatment records reflects that the Veteran was treated for right knee trauma in June 1974.  As such, the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's current right knee disability and his in-service right knee injury.

The Veteran most recently submitted a February 2011 private treatment record from Dr. J. W. L.  In his treatment note, Dr. J. W. L. opined that the Veteran had an ACL injury in 1974 while on active duty and that the resulting instability from this initial has led to his subsequent exacerbations and current right knee disability.  

As noted above, the Veteran also submitted a September 2009 examination report from Dr. D. B. B.  In his report, and a May 2010 clarification letter, Dr. D. B. B. stated that he reviewed the Veteran's claims file and opined that the Veteran's in-service right knee injury very likely resulted an injury to his anterior cruciate ligament (ACL).  He then concluded that the likely in-service ACL injury has led to the progressive deterioration of the Veteran's right knee, including his current right knee disability.

Additionally, the Veteran has submitted a February 1982 letter from another private physician, Dr. J. D. B.  In his letter, Dr. J. D. B. related the Veteran's current right knee problems to his in-service injury.  He explained that the Veteran's initial injury may have been a small tear of the meniscus that subsequently extended.

The Veteran was afforded a VA examination in July 2010.  At that time, the examiner stated that he was unable to determine whether the Veteran's current right knee disability was related to service without resorting to mere speculation.  Although this examination report does not link the Veteran's right knee disability to his military service, it also does not dispute the private positive nexus opinions.  Similarly, the remaining medical evidence either supports or, at a minimum, fails to contradict the positive private nexus opinions.  Notably, several private treatment records reference the Veteran's original in-service right knee injury when providing the history of his current right knee disability.  See treatment record from Dr. S. S., April 1998; treatment records from Dr. J. D. B., April 1981, June 1981.  Moreover, there is no negative evidence of record to contradict or dispute the positive nexus opinions.

The Board also notes that the Veteran is competent to offer a description of symptoms, such as right knee pain, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom; Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report that he has experienced symptoms of right knee pain since service.  Although he is not competent to link these symptoms to those he experienced in military service, the private physicians are competent and have provided such a link.

In light of the positive private nexus opinions and lack of probative evidence to contradict these opinions, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right knee disability is related to his active duty service, including his in-service right knee injury.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a right knee disability is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a right knee disability, the application to reopen is granted.

Entitlement to service connection for a right knee disability is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


